36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Daniel K. SCHIEFFLER, Trustee in Bankruptcy of G.W. BarberAgency, Inc., Appellee,v.BANK OF McCRORY, Appellant.
No. 94-1808EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 16, 1994.Filed:  September 21, 1994.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
The Bank of McCrory's appeal has been submitted on the briefs.  Having considered the record and the parties' arguments, we conclude the district court's decision is clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.